 Case: 1:20-cv-00210-SNLJ Doc. #: 14 Filed: 01/22/21 Page: 1 of 3 PageID #: 176




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

BURLIE SANFORD AND RILEY                          )
SANFORD,                                          )
                                                  )
              Plaintiffs,                         )
                                                  )
                                                  )
                     v.                           )       No. 1:20-cv-210 SNLJ
                                                  )
NEUTRON TRUCKING, LLC, et al.,                    )
                                                  )
              Defendants.                         )

                            MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff Burlie Sanford’s motion to compel

defendants Neutron Trucking LLC and Randy Scott Porter to respond to discovery and

overrule the defendants’ boilerplate objections. [#13.]

       Plaintiff served 44 interrogatories and 105 document requests on the defendants.

Defendants objected to 42 interrogatories and answered zero. Defendants further

objected to 76 document requests and produced zero documents.

       Plaintiff states that although plaintiff’s counsel has requested a telephone

conference to attempt to resolve these disputes, defendants’ counsel did not respond.

Defendants’ counsel also did not respond to a detailed e-mail regarding the discovery

disputes.

       Defendants’ interrogatory responses consist entirely of objections to relevance,

overbreadth, and other boilerplate. Some objections involve allegations of privilege, but

defendants fail to comply with Federal Rule of Civil Procedure 26(b)(5)(A)(ii), which

                                             1
 Case: 1:20-cv-00210-SNLJ Doc. #: 14 Filed: 01/22/21 Page: 2 of 3 PageID #: 177




requires further information in the event privilege is claimed. Defendants fail to answer

any of the interrogatories. In fact, defendants skipped answering or objecting to some

interrogatories altogether. Many of the objections they did make are patently frivolous.

For example, Interrogatory No. 2 to Neutron seeks the identity of defendants’ “Safety

Director/Chief Safety Officer,” compliance officer, and defendant Porter’s

supervisor/manager on the date of the vehicle collision at the heart of this lawsuit.

Defendants’ objection that the interrogatory is overly broad and irrelevant appears not to

be in good faith.

       Defendants’ responses to plaintiff’s requests for production are similarly defective.

Although defendants identified responsive documents to some requests, defendants made

blanket objections to others. For Request No. 12, which requested a copy of defendant

Porter’s driver’s license, Porter stated the documents would be made available for

inspection at defendant’s counsel’s office in Springfield, Missouri, over 270 miles from

the Courthouse. It is unclear why these documents could not be sent electronically as the

parties previously agreed.

       Critically, not only did defendants fail to respond to plaintiff’s attempt to resolve

this discovery dispute without this Court’s intervention, but defendants also failed to

respond at all to plaintiff’s motion. A response to the motion was due on January 19.

The parties are set to begin mediation on February 1, motions to amend the pleadings or

add parties are due by March 15, and expert disclosures are due April 8. Plaintiff seeks

an order compelling defendants to respond immediately to the requests and overrule



                                              2
 Case: 1:20-cv-00210-SNLJ Doc. #: 14 Filed: 01/22/21 Page: 3 of 3 PageID #: 178




defendants’ objections. Plaintiff has set out in detail the deficiencies with defendants’

responses. This Court will grant plaintiff’s motion.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to compel [#13] is

GRANTED.

        IT IS FURTHER ORDERED that defendants’ objections are overruled, and they

shall respond reasonably and in full to the plaintiffs’ requests no later than January 29,

2021.

        Dated this   22nd   day of January, 2021.



                                                  STEPHEN N. LIMBAUGH, JR.
                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                              3
